Citation Nr: 1536537	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-18 318A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 11, 1975 Board decision which denied service connection for perforation of the nasal septum.



REPRESENTATION

Moving party represented by:  Kenneth S. Beskin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty from March 1969 to May 1969.  The Veteran died in October 2014.  The moving party is the Veteran's wife.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The rating decision denied reopen for the claim of service connection for perforation of the nasal septum due to a lack of new and material evidence. The Veteran provided a notice of disagreement in May 2010 claiming clear and unmistakable error in the original March 1975 Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

The March 1975 Board decision erred in finding the moving party's epistaxis, which clearly and unmistakably pre-existed his military service, was clearly and unmistakably not aggravated by such service.


CONCLUSION OF LAW

The criteria for revision of the March 1975 Board decision are met.  39 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-20.1411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The requirements of the notice and assist provisions of the Veteran's Claims Assistance Act of 2000 (VCAA) have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed, as the Court has determined that VCAA has no applicability to cases involving CUE. See Livesay v. Principi, 15 Vet. App. 165 (2001).

Merits of the Claim

The Board has original jurisdiction to consider motions for revision of prior Board decisions. Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  See 38 C.F.R. § 20.140 (c), (d).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). Allegations of CUE must be raised with sufficient particularity. See Phillips v. Brown, 10 Vet. App. 25 (1997). To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

38 C.F.R. § 20.1403 codifies the current requirements for a CUE motion that the Court of Appeals of Veterans Claims (Court) has defined for motions of CUE in Board decisions as:

(1) It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.

(2) Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(3) It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a: changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; change in interpretation of a statute or regulation.

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE. No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992. See 38 C.F.R. § 20.1403(b). In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record. See 38 C.F.R. § 20.1403(b)(2). In addition, the law precludes remands or other referral for the purpose of deciding the motion. 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE. See 38 C.F.R. § 20.1411(a). In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE. Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The moving party asserts that the March 11, 1975 Board decision committed CUE in the failure to grant service connection based on aggravation of a pre-existing perforation of the nasal septum.

A review of the record reflects that the Veteran did not appeal the March 11, 1975 Board decision. Accordingly, it became final. See 38 C.F.R. § 20.1100(a). There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108). See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In March 1975, applicable law provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated in service.  38 U.S.C § 310 (currently 38 U.S.C.A. § 1110). A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakeable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such.  38 U.S.C. §311 (currently 38 U.S.C.A. § 1111).

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 (previously 38 U.S.C. § 311) is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service. 

Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958. See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction"). In addition, the Federal Circuit has recently held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment." Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011). In that case, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law. See id. 

In the instant case, the Veteran's March 1968 pre-induction examination failed to note that the Veteran had a pre-existing disability, i.e. nosebleeds.  However, within days of entering service, the Veteran sought medical care because his nose bled constantly.  A March 1969 service treatment record noted that the Veteran had a past history of epistaxis (nosebleeds) upon exertion and that he had nosebleeds for as long as he could remember; at least a 15 year history was reported by the Veteran.  

As the Veteran's nosebleeds were not noted on entry, the Veteran was presumed sound.  However, given that the Veteran's nosebleeds were reported to have pre-existed service, the Board should have determined whether the presumption of soundness could be rebutted.  That is, in the March 1975 decision, the Board should have considered whether the Veteran's recurrent nosebleeds (1) clearly and unmistakably pre-existed service and (2) clearly and unmistakably were not aggravated by active duty service in order to rebut the presumption of soundness.

The record indicated that the Veteran consulted medical care regarding his nosebleeds virtually every other day while he was in service.  Cauterization was used to treat the Veteran's frequent complaints of nosebleeds.  In May 1969 it was determined that an anterior septal perforation was the source of the Veteran's history with nosebleeds.  A service medical board determined in May 1969 that the perforation of the nasal septum existed prior to service and was not aggravated therein.  The Veteran was discharged from service as a result of his condition. 

The Veteran filed a claim for service connection in August 1973.  The Veteran was afforded a VA examination in October of 1974.  The October 1974 VA examiner stated that he concurred with the medical board findings that the nosebleed condition "existed prior to service and that many years of nosebleeds with the related handling, picking, pressure, applications of medication and cauterizations were the obvious causes of the local dissolution of the tissue of the nasal septum."  The examiner did not address the issue of whether the Veteran's pre-existing disorder was aggravated by his service.  For instance the examiner did not comment on the Veteran's reported statements during his in-service treatment that he and his family had declined a pre-service physician's recommendation that cauterization be employed indicating that the only cauterization, which was a noted cause of the local dissolution of the tissue, happened during his active duty service.  

The moving party asserts that the March 11, 1975 Board decision committed CUE in the failure to grant service connection based on aggravation of a pre-existing perforation of the nasal septum. To find CUE in the March 11, 1975, Board decision there would have to be an error or fact or law to which reasonable minds could not differ and the results of the decision would be manifestly different but for the error.

The March 1975 decision did not address whether there was clear and unmistakable evidence to support a finding that Veteran's pre-existing nosebleeds were not aggravated by service.  The Board, in the March 1975 decision, referred to 38 U.S.C. 311 and noted that the although the Veteran's perforation of the nasal septum was not noted upon entry, he began receiving treatment for repeated episodes of nosebleeds only a few days after entering service. Cauterization was noted to be a common method of treatment for nosebleeds at that time and it was used several times during active duty service. A perforation of the nasal septum was determined to be a cause of the recurrent bleeding episodes. The March 1975 decision then noted that treatments for longstanding recurrent nosebleeds tended to weaken the tissue which made up the nasal septum. The Board decision noted that while the Veteran contended that the cauterization done in service caused the perforation to develop, the Board determined otherwise. The decision then noted that given this and the fact that the Veteran's recurrent nosebleeds had pre-existed service for at least 10 years, the Board could reasonably conclude that the treatment efforts in service did not have the effect of causing the perforation to develop, implying that treatments over the previous ten years were the more likely cause of the perforation. The Board stated that it was clear and unmistakable that the septal perforation, although not discovered on entering service, did exist prior to service. The Board then noted that "cauterization was done on several occasions in service to stop nosebleeds, but it ha[d] not been shown [that] service cauterization  caused the perforation."  

There is no question that in the March 1975 decision, the Board properly applied the law to find that the Veteran was not physically sound when he entered active duty-he clearly and unmistakably had a pre-existing nosebleed disorder which was not noted upon entry.  The issue at hand is whether the March 1975 Board decision addressed the question of whether or not the Veteran's pre-existing nosebleeds were clearly and unmistakably not aggravated by service.

Again, to find CUE in the March 11, 1975, Board decision there would have to be an error or fact or law to which reasonable minds could not differ and the results of the decision would be manifestly different but for the error. 

While the Board, in the March 1975 decision, correctly determined that the Veteran's nosebleeds clearly and unmistakably pre-existed service, it failed to address whether the Veteran's clearly and unmistakably pre-existing nosebleeds were clearly and unmistakably not aggravated by the Veteran's service.  The Board stated that cauterization was noted to be a common method of treatment for nosebleeds at that time and that "cauterization was done on several occasions in service to stop nosebleeds, but it ha[d] not been shown [that] service cauterization  caused the perforation." Initially it is noted that the March 1975 decision failed to address that while cauterization was a common method, the Veteran stated in an April 1969 in-service treatment record that cauterization had been suggested by previous treating physicians and his family had refused that treatment. There was no evidence that the Veteran's nosebleeds had been treated with cauterization prior to his active duty service. Therefore the Board's decision appeared to be based on an error of fact. 

Moreover, the question was not one of a causal relationship, the question was whether the in-service cauterization clearly and unmistakably did not aggravate the Veteran's pre-existing nosebleeds. The Board never addressed this question in the March 1975 decision.  This is an error of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. The decisions in Wagner and Patrick compel the granting of the motion for CUE in these circumstances. Had the Board properly addressed the question of whether or not the Veteran's pre-existing nosebleeds were clearly and unmistakably not aggravated, the outcome of the decision would have been manifestly different as in-service incurrence would have been established and the October 1974 VA examiner's opinion that "many years of nosebleeds with the related handling, picking, pressure, applications of medication and cauterizations were the obvious causes of the local dissolution of the tissue of the nasal septum" would have provided a positive nexus between the Veteran's current disability and his active duty service. 

For these reasons, the Board finds that the Board's March 1975 decision, which denied service connection for perforation of the nasal septum, contains CUE. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.
The Board has not reviewed the motion with a view towards the assignment of an appropriate disability rating, with the RO will assign in the first instance.  Further, this ruling is based on the record in this motion, and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.


ORDER

Clear and unmistakable error being found in the March 1975 Board decision, the motion is granted and service connection for perforation of the nasal septum is granted, effective August 24, 1973.  



                       ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



